        Case 3:21-cv-00603-K Document 6 Filed 07/01/20                             Page 1 of 1 PageID 39


UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 4:20-cv-00420
Name of party requesting extension: Le-Vel Brands, LLC
Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                              No
            If no, please indicate which application this represents:                         Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 06/10/2020
Number of days requested:                        30 days
                                              15 days
                                            ✔ Other _____
                                                    10 days
New Deadline Date: 7/11/20                       (Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Kevin Schutte
            State Bar No.: 24033050
            Firm Name: Shapiro Bieging Barber Otteson LLP
            Address: 5430 Lyndon B Johnson Freeway Suite 1540



            Phone: 214 337 0149
            Fax:
            Email:
                  A certificate of conference does not need to be filed with this unopposed application.
